JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s final judgment, filed May 6, 2005, be affirmed. The district court did not abuse its discretion in dismissing the complaint. See Ciralsky v. CIA, 355 F.3d 661, 671 (D.C.Cir.2004). The district court lacks subject matter jurisdiction to review the judgment of District of Columbia courts or to compel those courts to act or not act. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). Moreover, this case is frivolous. 28 U.S.C. § 1915(e); see Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (a claim is frivolous under section 1915(e) if it “lacks an arguable basis either in law or fact”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.